Order entered February 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00988-CR
                                      No. 05-18-00989-CR
                                      No. 05-18-00990-CR
                                      No. 05-18-00991-CR

                             ANDREW VASQUEZ JR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F17-56140-U, F17-56141-U, F18-10047-U & F18-10048-U

                                           ORDER
       Before the Court is appellant’s February 22, 2019 second motion to extend time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before March 26, 2019.

We caution appellant that further extensions are disfavored.



                                                      /s/      LANA MYERS
                                                               JUSTICE